ASSET PURCHASE AGREEMENT This ASSET PURCHASE AGREEMENT dated March 25, 2010 (this “Agreement”) between CASCADE WIND CORP., INC., a Nevada corporation (the “Purchaser”), and CORE FUND, L.P., a limited partnership (“Core”), DAVID BAKER and BILL CORBETT (collectively, the “Seller”).Purchaser and Seller are sometimes referred to herein individually as a “Party” and collectively as the “Parties.” RECITALS WHEREAS, the Purchaser desires to purchase from the Seller and the Seller desires to sell to the Purchaser all of Seller’s rights, title and interest in and to the Assets (as hereinafter defined), all upon the terms and conditions set forth in this Agreement. NOW, THEREFORE, in consideration of the representations, warranties and covenants herein contained and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto hereby agree as follows: ARTICLE I
